Citation Nr: 9928949	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  99-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 28, 1979, to 
January 16, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disorder is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 , 494-95(1992).  In 
order for a claim to be considered well grounded, there must 
be competent evidence both of a current disability and of an 
etiological relationship between that 

disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 413 (1992).

The veteran's representative has requested that the appeal be 
remanded to request treatment records from the Battle Creek 
VA Medical Center and Providence Hospital.  A review of the 
record reflects that Providence Hospital records were 
requested by letter dated May 1998.  The veteran was advised, 
by letter dated in May 1998, that records from Providence 
Hospital had been requested.  He was requested to assist in 
obtaining that evidence.  A July 1998 Report of Contact 
reflects that the veteran made inquiry as to what records had 
been received and was advised concerning what records had 
been received.  Records were received from the VA Medical 
Center in Battle Creek, Michigan, in July 1998.  A response 
from Providence Hospital was not received.  On the basis of 
this record, requests have been directed to the two 
identified entities with a response being received from the 
VA Medical Center and with the veteran being advised 
concerning the request to Providence Hospital, as well as the 
veteran being advised concerning what medical treatment 
records had been received.  Accordingly, the Board concludes 
that a remand is not warranted since requests have been made 
concerning the indicated records, with records being received 
from the VA facility and the veteran being informed regarding 
the request for private records, the need for him to assist 
in obtaining the records, and that the records had not been 
received.  

Attempts have been made to obtain all records that have been 
indicated to be relevant and there is no indication that any 
additional relevant evidence is available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Since the veteran did not serve continuously for ninety (90) 
days or more the presumptive provisions with respect to a 
psychosis becoming manifest within one year from date of 
termination of service are not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The report of the veteran's November 1979 service entrance 
examination reflects that he was psychiatrically normal.  
Service medical records are silent for complaint, finding, or 
treatment for any psychiatric disability.  Documents dated in 
January 1980 reflect that the veteran was recommended for 
discharge by reason of aptitude.  These documents reflect 
that there was no evidence or indication that would warrant 
the veteran's discharge by reason of mental or physical 
disability.  

The veteran has indicated that he was first hospitalized for 
psychiatric disability in 1981.  Private treatment records 
reflect, historically, that the onset of the veteran's 
psychiatric disability was in 1981.  See February and 
November 1990 Clinton Valley Center hospital discharge 
summaries.  Private and VA treatment records reflect that the 
veteran's psychiatric disability has been variously diagnosed 
with an October 1997 record from Oakwood Healthcare System 
reflecting a diagnosis of schizoaffective disorder.  

In order for the veteran's claim of entitlement to service 
connection for a psychiatric disorder to be well grounded, he 
must submit medical evidence indicating that he currently has 
this disability and that it is related to his active service.  
Competent medical records reflect that the veteran currently 
has a psychiatric disorder.  However, there is no competent 
medical evidence that indicates that any acquired psychiatric 
disorder had it's onset during active service or that any 
currently manifested psychiatric disorder is related to 
active service.  The veteran has offered his statements 
concerning his belief that his psychiatric disorder is 
related to his active service, but he, as a lay person, is 
not qualified to establish a medical diagnosis or show a 
medical etiology merely by his own assertion, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
Board therefore concludes that without the requisite 
competent medical evidence establishing that the veteran 
currently has a psychiatric disorder that either had its 
onset during active service or is related to active service, 
the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a psychiatric disorder not having been 
submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 


